The court being fully advised in the premises finds that the bonds heretofore required of the minors, Joe Costanzo, aged fifteen years, and Mary Costanzo, aged ten years, in the sum of $10,000 each, are excessive; and the Court further finds that any bond required of each of said minors, in excess of $500, would likewise be excessive.
It is therefore ordered that unless said minors Joe Costanzo and Mary Costanzo be permitted to *Page 650 
enter into recognizances with sufficient sureties, in a sum not to exceed $500 each, that they be discharged from custody.
Writ allowed.
MARSHALL, C.J., DAY, ALLEN, KINKADE, JONES and MATTHIAS, JJ., concur.